Citation Nr: 0935947	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hallux limitus, right foot. 

2.  Entitlement to an initial compensable evaluation for 
hallux limitus, left foot.


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
York County Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board or BVA) from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO) which granted service 
connection for hallux limitus of the left and right foot, and 
assigned 0 percent (non-compensable) evaluations for each, 
effective January 11, 2006.  

The Veteran testified at an August 2009 Board hearing; the 
hearing transcript has been associated with the claims file.  


FINDING OF FACT

The Veteran has hallux rigidus of the first 
metatarsophalangeal joint and x-ray evidence of arthritis 
associated with hallux limitus of the bilateral feet.  He has 
painful motion and limited range of motion in the first 
metatarsophalangeal joints bilaterally.  The Veteran also has 
limitation of motion in the foot with dorsiflexion limited to 
10 degrees and plantar flexion limited to 10 degrees with 
pain bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for hallux 
limitus, right foot have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.71a, Diagnostic Code 5284 (2008).

2.  The criteria for a 10 percent evaluation for hallux 
limitus, left foot have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 8284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In January 2006 and June 2008 letters, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the Veteran was responsible.  

The June 2008 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the fully compliant notice in 
June 2008.  The RO readjudicated the case in December 2008 
and February 2009 supplemental statements of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, VA and private 
treatment records, VA examinations, and a Board hearing 
transcript have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded VA 
examinations in February 2006, March 2008, and November 2008.  
38 C.F.R. § 3.159(c)(4) (2008).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes; VA examinations include a review of the claims 
file, contain a description of the history of the disability 
at issue; document and consider the Veteran's complaints and 
symptoms; fully addresses the relevant rating criteria; and 
contain a discussion of the effects of the Veteran's service-
connected disability on his daily activities.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are for consideration; 
however, the evidence of record does not establish distinct 
time periods where the Veteran's service-connected disability 
results in symptoms that would warrant different ratings.

Rating by analogy is appropriate for an unlisted condition 
where a closely related condition, which approximates the 
anatomical localization, symptomatology, and functional 
impairment, is available. 38 C.F.R. § 4.20 (2008).  

Degenerative arthritis is rated based on limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is assigned with x-ray evidence of involvement of two or more 
major joints; a 20 percent rating is assigned with x-ray 
evidence of involvement of two or more major joints with 
occasional incapacitating exacerbations.  Id. 

Diagnostic Code 5281 directs that hallux rigidus, which is 
unilateral and severe, should be rated as severe hallux 
valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).  
Under Diagnostic Code 5280, a maximum 10 percent evaluation 
is assigned for unilateral hallux valgus which is operated 
with resection of the metatarsal head, or for severe hallux 
valgus, if equivalent to amputation of the great toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5280 (2008).

Diagnostic Code 5284 assigns a 10 percent evaluation for a 
moderate foot injury; a 20 percent evaluation for a 
moderately severe foot injury; and a 30 percent evaluation 
for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284 (2008).  The Board notes that words such as "severe" and 
"moderate" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that decisions will be equitable and 
just. 38 C.F.R. § 4.6 (2008).  Although the use of similar 
terminology by medical professionals should be considered, is 
not dispositive of an issue. Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2008).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).   

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The Veteran is service-connected for hallux limitus in both 
feet.  During a February 2006 VA examination, the Veteran 
reported bilateral forefoot and arch pain.  He wore over-the-
counter shoe inserts.  The Veteran had daily pain aggravated 
by driving for more than 20 minutes and walking for more than 
15 minutes.  He denied fatigability or lack of endurance; 
however, pain did limit his desired amount of ambulation.  He 
had stiffness of the great toe joint.  The Veteran was not 
taking medication for foot pain at the time of the 
examination.  A physical examination was completed.  Tendo 
achilles and patellar reflex were diminished bilaterally.  
The Veteran had 15 degrees dorsiflexion and 38 degrees 
plantar flexion with passive range of motion in the left 
foot.  The Veteran had 12 degrees dorsiflexion and 35 degrees 
plantar flexion with passive range of motion in the right 
foot.  There was no pain with passive range of motion of the 
ankle joint; but there was tenderness at the insertion of the 
Achilles tendon posterior aspect of the left ankle with 
repetitive passive range of motion.  Discomfort was elicited 
when the Veteran attempted to actively dorsiflex and 
plantarflex the hallux bilaterally in a repetitive nature.  
The Veteran had pain when rising on his heels and toes and 
with squatting.  X-rays of the feet reflect mild joint space 
narrowing to the first metatarsophalangeal joint bilaterally.  
The Veteran was assessed with functional hallux limitus 
bilaterally and first metatarsus primus elevatus bilaterally.  
The Board notes that the Veteran was also assessed with 
plantar fasciitis bilaterally and enthesis to the calcaneus 
(heel) bilaterally; though, the examiner noted that it would 
be mere speculation to relate these to his bilateral hallux 
limitus.  

A March 2008 VA examination included a review of the clams 
file.  The Veteran reported pain and stiffness in the joint 
behind the big toe.  He was not receiving treatment for his 
foot condition and was not taking medication for pain.  The 
Veteran used gel inserts in his shoes.  He did not require 
surgical intervention for his foot condition and there was no 
history of callus formation or ulceration beneath the great 
toe.  The Veteran was retired, but reported that his feet did 
not have much effect on his previous occupation because he 
was not required to be on his feet much.  A physical 
examination reflects a prominent dorsal eminence on the first 
metatarsal head bilaterally.  There was painful discomfort 
with range of motion.  The Veteran had 20 degrees hallux 
dorsiflexion and 10 degrees plantar flexion on the right.  
The Veteran had 30 degrees hallux dorsiflexion and 10 degrees 
plantar flexion on the left.  There was also limitation of 
the first metatarsophalangeal joint dorsiflexion bilaterally.  
X-rays of the bilateral feet revealed narrowing of the first 
metatarsophalangeal joint space.  There were mild arthritic 
changes noted along the lateral joint margins of the first 
metatarsophalangeal joint bilaterally.  There was evidence of 
painful first metatarsophalangeal joint motion; however there 
was no evidence of edema, weakness, or instability.  The VA 
examiner stated that although the Veteran experienced painful 
limited motion in the joint behind both great toes, this 
condition was not functionally equivalent to an amputation of 
the great toe.  The Veteran had not had surgical resection of 
the first metatarsophalangeal joint, nor was this indicated 
at the time of examination.  

A March 2008 x-ray report reflects a diagnosis of arthritis 
in the first metatarsophalangeal joint bilaterally and mild 
midfoot degenerative changes.  

A November 2008 VA examination included a review of the 
claims file.  The Veteran reported flare-ups of joint disease 
with walking over 3/16 of a mile or standing for over 10 to 
20 minutes.  The Veteran used orthotic inserts.  A physical 
examination reflects painful motion in the first 
metatarsophalangeal joint with flexion bilaterally, as well 
as tenderness in the first metatarsophalangeal joint and 
posterior calcaneus bilaterally.  There was no objective 
evidence of swelling, instability, or weakness.  The examiner 
found evidence of abnormal weight bearing shown by 
callosities of the feet bilaterally.  The VA examiner stated 
that the Veteran had hallux rigidus, bilaterally.  He had 
stiffness at the metatarsophalangeal joint with limited range 
of motion and no angulation bilaterally.  The Veteran had 
dorsiflexion limited to 10 degrees and plantar flexion 
limited to 10 degrees bilaterally, with pain for both ranges 
of motion.  There was no evidence of malunion or nonunion of 
the tarsal or metatarsal bones, no history of trauma, and no 
other foot deformity.  X-rays of the feet reflect mild 
degenerative disease involving the first metatarsophalangeal 
joint, slightly greater on the left side.  The VA examiner 
diagnosed the Veteran with bilateral hallux rigidus with 
degenerative changes in the first metatarsophalangeal joint 
and limited range of motion.  He stated that the Veteran's 
diagnosis was associated with his diagnosis of hallux limitus 
of the bilateral feet.  The Veteran was not employed at the 
time of the examination.  He retired in 2006 due to his age 
or duration of work.  His bilateral foot disability was noted 
to have a severe effect on chores, shopping, and exercise, 
and a moderate effect on recreation. 

During the Veteran's August 2009 Board hearing, he noted that 
he had diagnosed arthritis which felt was related to his 
service-connected hallux limitus.  He contends that 
consideration of a rating under the Diagnostic Codes 
pertaining to arthritis is warranted.  The Veteran reported 
pain with walking more than one-and-a-half blocks.  He 
treated pain with occasional use of over-the-counter pain 
medication. 

A November 2008 VA examination shows that the Veteran has 
current hallux rigidus degenerative changes in the first 
metatarsophalangeal joint associated with his hallux limitus 
of the bilateral feet.  Degenerative arthritis is rated based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  In this case, limitation of 
motion of motion in the first metatarsophalangeal joint may 
be rated under Diagnostic Code 5281 and 5284.  See 38 C.F.R. 
§ 4.71a (2008).  Additionally, the Veteran is shown to have 
hallux rigidus which is associated with his hallux limitus.  

Diagnostic Code 5281 for hallux rigidus directs that hallux 
rigidus which is severe should be rated under Diagnostic Code 
5281 for hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Codes 
5280, 5281 (2008).  The Board finds, in this case, that a 
compensable rating is not warranted under the provisions of 
Diagnostic Code 5280 or 5281 where the Veteran's hallux 
limitus and hallux rigidus has not been operated on with 
resection of the metatarsal head, and is not of a severity 
equivalent to amputation of the great toe.  Id.  The March 
2008 VA examiner specifically stated that although the 
Veteran experienced painful limited motion in the joint 
behind both great toes, this condition was not functionally 
equivalent to an amputation of the great toe, and the Veteran 
had not had surgical resection of the first 
metatarsophalangeal joint.

The Board finds that the Veteran's hallux limitus may be 
rated as analogous to an other foot injury under Diagnostic 
Code 5284.  The Veteran's hallux limitus is shown to involve 
hallux rigidus with x-ray evidence of arthritis.  VA 
examinations show that the Veteran's foot disability results 
in painful motion and limited range of motion in the first 
metatarsophalangeal joints bilaterally.  The Veteran's 
November 2008 VA examination reflects limitation of motion in 
the foot as well, with dorsiflexion limited to 10 degrees and 
plantar flexion limited to 10 degrees with pain bilaterally.  
The Board finds that a 10 percent evaluation is warranted for 
hallux limitus of the right foot, as analogous to a moderate 
foot injury under Diagnostic Code 5284.   The Board finds 
that a 10 percent evaluation is warranted for hallux limitus 
of the left foot, as analogous to a moderate foot injury 
under Diagnostic Code 5284.  The Board has considered the 
Veteran's functional loss due to pain in assigning the 10 
percent evaluations for hallux limitus.  38 C.F.R. §§ 4.40, 
4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board finds that a higher 20 percent evaluation is not 
warranted in this cause, where the Veteran's hallux limitus 
is not shown by objective medical evidence to be analogous to 
a moderately severe foot injury.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  The Veteran's hallux limitus limits 
the Veteran's ability to walk for more than a quarter of a 
mile or standing for an extended period of time; however, the 
Veteran does not receive treatment for hallux limitus and his 
disability has not resulted in the need for surgical 
intervention.  The Veteran manages his pain with orthotic 
shoe inserts and occasional use of over-the-counter 
medications. 

A separate or higher evaluation is not available under other 
provisions of the diagnostic code.  Although the Veteran has 
flat feet, he is not service connected for his flat feet nor 
are his flat feet shown to be associated with his hallux 
limitus. Therefore, a rating under Diagnostic Code 5276 is 
not warranted.  The Board notes that that Diagnostic Codes 
5279, 5282 and 5283 are not for application in the instant 
case because there has been no objective finding of anterior 
metatarsalgia, hammer toe, or nonunion or malunion or the 
tarsal or metatarsal bones secondary to hallux limitus.  

The Board notes that the Veteran requested consideration 
under provisions of the Diagnostic Code applicable to 
arthritis.  As discussed above, Diagnostic Code 5003 directs 
that degenerative should be rated based on limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
In this case, a rating based on limitation of motion of the 
joints of the foot was assigned under Diagnostic Code 5284.  
In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOPGCPREC 9-
98 held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2008).  
However, the Veteran's assigned 10 percent evaluations under 
Diagnostic Code 5284, in this case, are based on objective 
findings of limitation of motion and painful motion.  An 
additional rating under Diagnostic Code 5003 or under 38 
C.F.R. §§ 4.40 and 4.45 would therefore constitute 
impermissible pyramiding.  See Esteban v. Brown, 6 Vet. App. 
259, 261- 62 (1994).  

C.  Conclusion

The Board concludes that the evidence supports a 10 percent 
rating for hallux limitus, right foot.  The evidence supports 
a 10 percent rating for hallux limitus, left foot.



ORDER

A 10 percent rating, but no more, is granted for hallux 
limitus, right foot, subject to the law and regulations 
governing the payment of monetary benefits. 

A 10 percent rating, but no more, is granted for hallux 
limitus, left foot, subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


